ARMED SERVICES BOARD OF CONTRACT APPEALS
 Appeal of -                                      )
                                                  )
 Clean4you                                        ) ASBCA No. 63112
                                                  )
 Under Contract No. KAIS21-12151                  )

 APPEARANCE FOR THE APPELLANT:                       Mr. Stefan Pitsch
                                                      CEO

 APPEARANCES FOR THE GOVERNMENT: Scott N. Flesch, Esq.
                                  Army Chief Trial Attorney
                                 MAJ Weston E. Borkenhagen, JA
                                 CPT Timothy M. McLister, JA
                                  Trial Attorneys

                                 ORDER OF DISMISSAL

      By email dated December 14, 2021, appellant filed a notice of appeal with the
Board, which was docketed on December 22, 2021. Between December 22, 2021 and
February 14, 2022 appellant failed to respond to several Board Orders sent to the email
address utilized by appellant to file its notice of appeal. This resulted in the issuance of
an Order to Show Cause dated March 1, 2022.

        After a conference call with the parties, by Order dated March 8, 2022, the Board
directed the parties to submit a joint status report no later than May 2, 2022. The
government filed a status report independently on May 2, 2022, and indicated that it had
not been able to successfully communicate with appellant since the March conference
call with the Board. By Order dated May 5, 2022, the Board directed appellant to comply
with the March 8, 2022 Order; however, appellant did not respond. The Board issued
another Order dated June 2, 2022 directing appellant to respond to the May 5, 2022
Order; again, appellant did not respond. These Orders were sent to the email address
utilized by appellant to file its notice of appeal.

       On June 28, 2022, appellant was ordered, within 21 days, to either respond to the
Board’s prior Orders or show cause why the appeal should not be dismissed for failure to
prosecute. The Order was sent to the email address utilized by appellant to file its notice
of appeal. The Board has received no response from appellant and has received no other
correspondence from appellant to date. Accordingly, the above appeal is dismissed with
prejudice under Board Rule 17.

      Dated: August 11, 2022



                                                  JOHN J. THRASHER
                                                  Administrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

 I concur                                           I concur



 RICHARD SHACKLEFORD                                OWEN C. WILSON
 Administrative Judge                               Administrative Judge
 Vice Chairman                                      Vice Chairman
 Armed Services Board                               Armed Services Board
 of Contract Appeals                                of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 63112, Appeal of Clean4you,
rendered in conformance with the Board’s Charter.

      Dated: August 11, 2022




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2